Although the applicant addressed some of the 35 USC 112 rejections presented in the previous office action, others were not addressed. They include:
The rejection under 35 USC 112(b) presented in section 10.f with regards to the limitation “the second state” in line 12 on page 2 of the claim listing as having insufficient antecedent basis. This also makes interpretation of this limitation problematic since it is not clear what “the second state outputted from the second pseudo base station unit” may mean thus preventing proper examination of this limitation over prior art.
While addressing the rejections under 35 USC 112(a) appearing in sections 8.b and 11.e, the applicant addressed only one portion of the rejection with respect to confusion between succeeding and preceding standards; however, the portion of the claim 7 between lines 1 – 4 on page 3 of the claim listing with regards to communication through the cable was not addressed. Indeed, initially claim 7 states in lines 6 – 9 on page 2 of the claim listing the following:
“a second pseudo base station unit configured to simulate a base station operating in a succeeding communication standard that succeeds a preceding communication standard, in communication with a first mobile terminal testing device simulating a base station operating in the preceding communication standard through a cable”

As may be seen, the second pseudo base station unit which belongs to the second mobile terminal testing device communicates with the first mobile terminal testing device through a cable. Support for this limitation may be seen in FIG 1 and paragraph 0054 of the originally filed specification. However, the claim goes on and in lines 1 – 4 on page 3 of the claim listing states the following:
first pseudo base station unit configured to simulate a base station operating in the preceding communication standard, in communication with a first mobile terminal testing device simulating a base station operating in the preceding communication standard through the cable”

As may be seen, the first pseudo base station which is part of the first mobile terminal testing device is recited to be in communication with the same first mobile terminal testing device through the cable. In other words, it appears to be in communication with itself. First of all, there is no support in the specification as filed with regards to this type of communication “through the cable” thus raising the issue of new matter. Second, it is not clear whether the intention was to state that the first pseudo base station is in communication with “the second mobile terminal testing device” and it is just a typo, or the intention was as stated in the claim.
In the previous office action, on page 13, the examiner suggested the applicant to carefully check the wording of claims while amending to make sure that each limitation is fully supported by the specification as originally filed and there is no contradiction between different limitations to avoid any considerable ambiguities in interpretation. Although in the after final amendment submitted on September 17, 2021, the applicant made certain effort in clarifying the claims, this is not sufficient and there are multiple issues outstanding thus preventing examination of claims on the merit.

Continuation of item 12.
In arguing combination of Mow and either He or Agiwal, the applicant alleges that there would be no motivation to incorporate the teaching of He or Agiwal in Mow.
Particularly, with respect to Mow, the applicant states:


Even if, for the sake of the argument, there is no need to conserve the battery power during the test, which the examiner does not concede, this would not be the purpose of this test if utilized in the system of Mow. Indeed, the purpose of Mow setup is to test and model real-world wireless network transmissions (see abstract) and to test a variety of operating scenarios (par. 0017, 0068 – 0069, 0111). On the other hand, He in paragraph 0081, also referred to by the applicant, teaches a real-world operating scenario of NR base station sending a message to the user equipment to wake up from a power saving state based at least in part on a message via an active (e.g., LTE) connection with the UE 120, which enables the use of longer DRX cycles with regard to a 5G connection with the UE 120. Thus, the purpose of using the signal flow of He in the simulator of Mow is not to conserve battery power during the test, but actually to test transmission of messages to wake up the user equipment
Further, with respect to Agiwal, the applicant states:
“Similarly, the transmission in Agiwal is part of a beam-formed random access procedure that saves time by not sending and receiving the same information over multiple beams. As with He, such a procedure is not relevant to testing, such as that in Mow. That is, the purpose of a test is not to save time, but rather to ensure proper communications can be executed. Indeed, Mow is wholly silent regarding such random access procedures.”

The applicant is correct with regards to the transmission being a part of a beamformed random access procedure (see Agiwal, paragraph 0078). With respect to Mow being silent on such “random access procedures”, there is no way Mow in a single document may describe every possible real-life scenario that exists in the world. However, as the examiner pointed out above, the purpose of Mow is to provide a setup to test and model real-world wireless network transmissions and to test a variety of operating scenarios. Agiwal describes such a real-world scenario that may be tested and modeled within the environment described by Mow to make sure it operates as intended. Therefore, the examiner maintains that it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the signal flow of an additional real-life scenario disclosed by Agiwal in the setup of Mow. Doing so would have expanded the usage of the disclosed by Mow setup for additional real-life scenarios and thus would allow more comprehensive system testing.

/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648